543 So.2d 462 (1989)
Mary C. LAUX, Appellant,
v.
Forrest E. LAUX, Appellee.
No. 88-00801.
District Court of Appeal of Florida, Second District.
May 26, 1989.
Melissa Gilkey Mince, St. Petersburg, and George J.F. Werner, Clearwater, for appellant.
Thomas P. Colclough of Wallace, Finck, Boake & Colclough, St. Petersburg, for appellee.
FRANK, Judge.
The final judgment of dissolution terminating the parties' marriage awarded the former wife rehabilitative alimony in the amount of $100 per week for a period of two years beginning September 13, 1985. On September 11, 1987, the former wife filed a petition for modification of the rehabilitative alimony, and an amended petition was filed on September 22, 1987. On October 1, 1987 the former husband filed a motion to dismiss the petition. A proceeding conducted by the trial court on January 20, 1988 was not transcribed. Subsequently, on January 25, 1988, the trial court entered an order dismissing the amended petition for modification with prejudice. We reverse.
In spite of the absence of a transcript of the January 20 hearing, our review of the record we do have compels the conclusion that the amended petition was erroneously dismissed on jurisdictional grounds. The amended petition related back to the date of the original petition. Rule 1.190(c), Fla. R.Civ.P. The former wife's petition filed on September 11, 1987 was timely and, therefore, the amended petition was within the two year rehabilitative term enabling the trial court to consider the amended petition on the merits. Pujals v. Pujals, 414 So.2d 228 (Fla. 3d DCA 1982).
This matter is reversed with instructions to consider the former wife's amended petition for modification of rehabilitative alimony on the merits.
SCHOONOVER, A.C.J., and THREADGILL, J., concur.